DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 5/12/2021.
Claims 1-10 are allowed.

Response to Amendment
In view of the amendments to the claims filed 5/12/2021 the rejections to claims 1-10 under 35 U.S.C. 112(b) as cited in the previous Office Action are withdrawn as overcome or moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-10 are allowable.
The independent claims 1, 5, and 9 present in the claims set filed 5/12/2021 as further amended clarify and recite the specific operations of the invention as directed to indexing ledger sheet data including a plurality of columns and included within a file by generating output format data from the ledger sheet data, encoding the ledger sheet output format data and further including “generating first index information based on word identification … for encoded words … and file identification information of the file;”, “generating second index information based on the word identification information, the file identification information, and word position information in the file for the encoded 
As further explained below (with respect to the individual explanation of each prior art reference) the prior art generally teaches multi-layered indexes for words/strings within documents or files, as well as encoded indexes for terms. However, the prior art does not teach or disclose the three distinct and specific index generations claimed here and including all such index information into an output file with ledger sheet output format data. Moreover, while some of the prior does teach generally extracting ledger, table, or spreadsheet data from within files for indexing; none of the prior art describes indexing such data with the three specific index generations as claimed, nor including all of three specific index informations into a single output file also including the ledger sheet output format data itself. Instead, generally the prior art teaches that a word identification can be indexed to a document in a first index layer, and then use a second or further index layer to identify term position 
The closest prior art found in the searches are Milward (US2017/0329749), Mano (US2017/0228407), and Bittles (US2012/0296916) as cited in the previous Office action. As well as other pertinent prior art identified in the previous action including Mungi (US2017/0116172), Iyengar (US2008/0059488), Bernstein (US2016/0371275), Stadermann (US2015/0026556), El-Ali (US2015/0278268), and He (US2012/0303633). Additional closest references found in updated searching include Shen (US2012/0271813), and Nakamura (US2004/0143574).
Milward, as cited in the previous Office action, teaches extracting table/ledger data from within documents as in [0032]-[0037]. This includes annotating such extracted data with context data for row/columns. Milward as in [0039] generates some index information for the table/ledger data, but the index created is described at a general level. Milward’s index generation does not teach the specifically claimed first, second, or third index information because the index at most identifies a column/row position of a value. This bears some relation to the claimed third index information but does not specify an indexing for all the plurality of columns based on file identification, attributes of the columns, and column position information as claimed.
Mano, as was cited in the previous Office action, teaches generating index information for table/ledger data including as in [0035]-[0037] an index structure for each column that captures values in the column and indicates position in the column by specific row of the column. This teaches a form of generating index information that is related to the claimed second index information or third index information. However, the information generated is distinguished in that Mano does not consider file identification information in generating this index information. Nor is the position information column position within the file as claimed for the third information. Thus, while there is generated index information for words/values in columns with a positions, the index information is not those claimed, 
Bittles, as cited in the previous Office action, teaches as in Fig. 2, [0012]-[0013], and [0023]-[0026] data elements are encoded and indexed and stored within an output file. This relates generally to outputting an output file including index information and ledger sheet output data as claimed. However, while this may teach generally that an index is carried with the output file including the actual data (i.e. ledger sheet output data); the index is not the now specifically claimed first index information, second index information, and third index information. Moreover, even if all of the first index information, second index information, and third index information as claimed were disclosed by some prior art, there is no reason or motivation to combine such as the ‘index’ in Bittles that is stored in the output document file with the ledger/table data. Bittles describes index information embedded in this fashion for a single purpose of speeding encoding/decoding. This may then teach a single index information or a encoding with the ledger sheet output data being embedding in an output file, but does not teach storing first, second, and third index information within an output file with the output format data as claimed.
Mungi, as was cited as previous pertinent art not applied for the rejections, teaches a set of indexes for table content documents. As in [0029] the table content documents are based on detected tables and an index for such is created. This includes as in Fig. 3B a variety of information which as in [0047] are used to generate numerous indexes for this information. While the table content documents include information generally part of the claimed index information, such as relationships between columns, items, keywords, etc. nothing in the reference discloses the specific indexes generated or how the table content document information is used to generate an index. Thus, at most Mungi describes that indexes can be created on similar information of some of those claimed by the first index information, second index information, or third index information. However, nothing teaches the actual 
Iyengar, as was cited as previous pertinent art not applied for the rejections, teaches as in Fig. 3B an index that encodes terms and position information of the term within the document. However, Iyengar has no teachings related to tables or ledgers at all and is focused only on content of documents as text generally, without regards to embedded ledger or table structures. The indexing in Iyengar represent generally a form of multi-layered indexing that is concerned with both identifying documents containing a term, and then further where (by position or offset) within the document those terms occur. This bears a general similarity to the claimed index information with a first index information using encoded words to identify documents/files and a second index information that relates to word position information along with file identification. However, even with that similarity the actual index information taught and described in Iyengar does not teach the claimed first, second, or third index information as actually recited. Nor is the index information in Iyengar included in an output file along with the ledger sheet output data as claimed. 
Bernstein, as was cited as previous pertinent art not applied for the rejections, teaches as in [0024] and [0087] indexing structured table data extracted from content including a vocabulary/dictionary encoding words to identifiers. This includes creation of a value index as in Fig,. 8 where a value/word identifier of the vocabulary indexes to occurrences in a table/ledger with a column position identifier. This loosely resembles the claimed second index information that has a word identification information for word position information in files. However, this lacks the file identification included in such index information. Additionally, nothing therein teaches the actual construction/generation of the first index information, or third index information as claimed in any way; 
Stadermann, as was cited as previous pertinent art not applied for the rejections, teaches table extraction including entering such into a document index. However, there is no details related to how the index is formed or what information the index is based on. Thus, nothing teaches the actual construction/generation of the first index information, second index information, or third index information as claimed; nor including all such index information in an output file with ledger sheet output format data as claimed.
El-Ali, as was cited as previous pertinent art not applied for the rejections, teaches encoded word/term indexing as in [0003] wherein dictionary encoding is used to increase column scanning speed. This relates then to the claimed indexing generally and then the now specific recitation for “encoding … words…” for the ledger sheet data used for the second and third index information. However, nothing teaches the actual construction/generation of the first index information, second index information, or third index information as claimed; nor including all such index information in an output file with ledger sheet output format data as claimed.
He, as was cited as previous pertinent art not applied for the rejections, teaches as in [0041]-[043] a bitmap index for an attribute. This relates generally to aspects claimed as in for instance claim 4 where the first, second, and third index information are described as bitmap transposed index information. While this relates to tabular data and bitmap indexing of such, it is not seen to teach or disclose the specifically claimed index information. That is, nothing therein teaches the actual construction/generation of the first index information, second index information, or third index information as claimed; nor including all such index information in an output file with ledger sheet output format data as claimed.

Finally, Nakamura teaches an indexing that includes key/terms mapping to a position and file. As in [0038]-[0045] this indexes a keyword and position within a document. However, again, this is not focused on tabular/ledger data, nor such data embedded within a file. The focus instead is on terms generally within documents, such that it cannot teach the actual index information as claimed. Moreover, nothing teaches the actual construction/generation of the first index information, second index information, or third index information as claimed; nor including all such index information in an output file with ledger sheet output format data as claimed.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in claim as noted above in combination and conjunction 
Dependent claims 2-4, 6-8, and 10 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T. BROOKS/
Examiner, Art Unit 2156
7/19/2020